



EXHIBIT 10.11

 

GENERAL MILLS, INC.

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------



GENERAL MILLS, INC.

DEFERRED COMPENSATION PLAN

 

 

1.

PURPOSE OF PLAN

 

 

 

General Mills, Inc. (the “Company”) hereby establishes a Deferred Compensation
Plan (the “Plan”) for a select group of the key management and highly
compensated employees of the Company and its affiliates as a means of sheltering
a portion of income from current taxation while accumulating resources for
future investments or retirement. Under the Plan, Participants may defer cash
incentives, common stock issued under the Company’s stock option plans, and
restricted stock units issued under the Company’s various stock plans granting
restricted stock, as they may be amended from time to time. In addition,
Participants may “defer” shares of General Mills, Inc. common stock (“Common
Stock”) attributable to restricted stock issued under the Company’s various
stock plans granting restricted stock, as they may be amended from time to time,
by cancellation of such shares in exchange for deferred restricted stock units
under this Plan. As to deferred cash incentives, Participants shall earn a “rate
of return” on the deferred amounts which track the investment return achieved
under the General Mills 401(k) Savings Plan (“401(k) Savings Plan”) and/or rates
equivalent to investment results of other funds or portfolios as may be made
available from time to time pursuant to the provisions of the Plan. As to stock
options, Participants may defer receipt of the net shares of Common Stock
resulting from a Participant’s stock-for-stock option exercise and dividend
equivalents on the net shares. As to deferrals related to restricted stock and
restricted stock units, Participants may defer the receipt of shares of Common
Stock attributable to such grants and to dividend equivalents on such shares.
Under current tax law, amounts properly deferred and the “rate of return” or
earnings credited to such amounts are not taxable (except for FICA taxation, as
required) as income until they are distributed to the Participants. Under
current tax law, distributions from this Plan will be taxed as ordinary income
in the year in which they are received. In addition, this Plan is intended to be
a successor plan with respect to certain liabilities on behalf of certain
individuals who had deferred compensation accounts under the Nonqualified Plan
for Pillsbury Management and the Pillsbury Deferred Compensation Program for
Officers on U.S. Assignment immediately before April 1, 2002, which liabilities
are being transferred to this Plan as a result of the merger of The Pillsbury
Company and General Mills, Inc.

 

 

2.

ELIGIBILITY

 

 

 

An individual is a Participant in the Plan if such individual (i) is a
Participant in the Executive Incentive Plan, as it may be amended from time to
time, (ii) has been selected by management to participate in “Compensation
Plus,” or (iii) has an individual agreement, approved by the Minor Amendment
Committee, which provides for participation in this Plan, and has elected to
defer compensation or receipt of Common Stock pursuant to the provisions of any
of these programs or the agreement. Former employees of the Company who have
retired from the Company may also participate if they would have been eligible
to participate at the time they retired from the Company. Notwithstanding the
foregoing, the Minor Amendment Committee may exclude from participation
employees or

1

--------------------------------------------------------------------------------




 

 

 

groups of employees of the Company who would otherwise be eligible under this
Plan.

 

 

3.

PLAN ADMINISTRATION


 

 

 

 

(i)

Minor Amendment Committee. Except as provided below, this Plan shall be
administered by the Minor Amendment Committee (the “Minor Amendment Committee”).
The Minor Amendment Committee shall act by affirmative vote of a majority of its
members at a meeting or in writing without a meeting. The Minor Amendment
Committee shall appoint a secretary who may be but need not be one of its own
members. The secretary shall keep complete records of the administration of the
Plan. The Minor Amendment Committee may authorize each and any one of its
members to perform routine acts and to sign documents on its behalf. To the
extent necessary to maintain any exemption under Rule 16b-3 or any successor
rule (“Rule 16b-3”) under the Securities Exchange Act of 1934 as to certain
officers of the Company, the Compensation Committee of the Board of Directors
(the “Committee”) shall administer certain portions of this Plan.

 

 

 

 

(ii)

Plan Administration. The Minor Amendment Committee may appoint such persons or
establish such subcommittees, employ such attorneys, agents, accountants or
investment advisors necessary or desirable to advise or assist it in the
performance of its duties hereunder, and the Minor Amendment Committee may rely
upon their respective written opinions or certifications.

 

 

 

 

 

Administration of the Plan shall consist of interpreting and carrying out the
provisions of the Plan. The Minor Amendment Committee shall, in its discretion,
determine the eligibility of employees to participate in the Plan, the rights of
Participants in the Plan, the nature and amount of benefits to be received
therefrom, and decide any disputes that may arise under the Plan. The Minor
Amendment Committee may provide rules and regulations for the administration of
the Plan consistent with its terms and provisions. Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Minor Amendment Committee shall be final and
conclusive for all Plan purposes.

 

 

 

 

(iii)

Claims Procedure.


 

 

 

 

(a)

The Minor Amendment Committee shall prescribe a form for the presentation of
claims under the terms of the Plan.

 

 

 

 

(b)

Upon presentation to the Minor Amendment Committee of a claim on the prescribed
form, the Minor Amendment Committee shall make a determination of the validity
thereof. If the determination is adverse to the claimant, the Minor Amendment
Committee shall furnish to the claimant within a reasonable period of time after
the receipt of the claim a written notice setting forth the following:


 

 

 

 

(1)

The specific reason or reasons for the denial;

2

--------------------------------------------------------------------------------




 

 

 

 

(2)

Specific reference to pertinent provisions of the Plan on which the denial is
based;

 

 

 

 

(3)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

 

 

(4)

An explanation of the Plan’s claim review procedure.


 

 

 

 

(c)

In the event of a denial of a claim, the claimant may appeal such denial to the
Minor Amendment Committee for a full and fair review of the adverse
determination. The claimant’s request for review must be in writing and be made
to the Minor Amendment Committee within 60 days after receipt by the claimant of
the written notification required under subsection (b) above. The claimant or
his or her duly authorized representative may submit issues and comments in
writing which shall be given full consideration by the Minor Amendment Committee
in its review.

 

 

 

 

(d)

A decision on a request for review shall be made by the Minor Amendment
Committee not later than 60 days after receipt of the request; provided,
however, in the event of special circumstances, such decision shall be made not
later than 120 days after receipt of such request.

 

 

 

 

(e)

The Minor Amendment Committee’s decision on review shall state in writing the
specific reasons and references to the Plan provisions on which it is based.
Such decision shall be immediately provided to the claimant.

 

 

 

 

(f)

The Minor Amendment Committee may allocate its responsibilities among its
several members, except that all matters involving the decision on claims and
the review of the determination of benefits shall be made by the full Minor
Amendment Committee. No member of the Minor Amendment Committee shall
participate in any matter relating solely to himself or herself.


 

 

 

4.

DEFERRAL AND PAYMENT OF COMPENSATION

 

 

 

(i)

Cash Incentive Deferral Election. A Participant can elect to defer cash
incentive compensation by completing and submitting to the Company a cash
deferral election form by December 31 of each year. Such election shall apply to
the Participant’s cash incentive compensation, if any, to be paid in the next
calendar year. A Participant’s cash incentive deferral election may apply to:


 

 

 

 

(a)

100% of the cash incentive compensation,

 

 

 

 

(b)

any amount in excess of a specified dollar amount,

 

 

 

 

(c)

any amount up to a specified dollar amount, or

 

 

 

 

(d)

a specified percentage (in whole numbers) of the cash incentive compensation.

3

--------------------------------------------------------------------------------




 

 

 

For purposes of this Plan, the term “cash incentive compensation” shall be
deemed to include all amounts of cash compensation, whether or not otherwise
classified as incentive compensation, as permitted to be deferred under this
Plan by the Minor Amendment Committee.


 

 

 

 

(ii)

Stock Option Gain Deferral Election. A Participant can elect to defer receipt of
Net Shares (defined below) of Common Stock resulting from a stock-for-stock
exercise of an exercisable stock option issued to the Participant by completing
and submitting to the Company an irrevocable stock option deferral election at
least six months in advance of exercising the stock option (which exercise must
be done on or prior to the expiration of the stock option) and, on or prior to
the exercise date, delivering personally-owned shares equal in value to the
option exercise price on the date of the exercise. At the time of the deferral
election, the Participant can also choose to use some of the shares subject to
the stock option to satisfy any FICA, Medicare or any other taxes due upon the
exercise. “Net Shares” means the difference between the number of shares of
Common Stock subject to the stock option exercise and the number of shares of
Common Stock delivered to satisfy the exercise price less any shares used to
satisfy FICA, Medicare or any other taxes due upon the exercise. A Participant
may not revoke a stock option gain deferral election after it is received by the
Company. A Participant may choose to defer receipt of all or only a portion of
the Net Shares to be received upon exercise of a stock option. If only a portion
of the Net Shares is deferred, the balance will be issued at the time of
exercise.

 

 

 

 

(iii)

Restricted Stock/Restricted Stock Unit Deferral Election. A Participant can
elect to defer receipt of the shares of Common Stock of the Company attributable
to nonvested restricted stock or restricted stock units under the Company’s
restricted stock plan(s) by completing and submitting to the Company an
irrevocable restricted stock deferral election within the period specified by
the Minor Amendment Committee on the applicable deferral election form and prior
to the date such restricted stock or restricted stock units become vested as
determined under the Company’s various stock plans granting restricted stock, as
they may be amended from time to time. A Participant may not revoke a restricted
stock or restricted stock unit deferral election after it is received by the
Company. A Participant may choose to defer receipt of all or only a portion of
the shares of Common Stock attributable to nonvested restricted stock or the
restricted stock units that have been granted to the Participant by the Company.
Any election to defer receipt of shares of Common Stock attributable to
restricted stock shall result in the restricted stock being cancelled and
replaced with the promise of the Company to pay deferred compensation (in the
form of deferred restricted stock units) pursuant to the terms of the Plan.

 

 

 

 

(iv)

Distribution of Deferred Cash Incentive and Common Stock. At the time of a
Participant’s deferral election, a Participant must also select a distribution
date and a form of distribution. The distribution date may be any date that is
at least one year following: (1) in the case of cash incentive compensation, the
date the cash incentive would otherwise be payable; (2) in the case of stock
option gain deferrals, the exercise date for the related stock option; and (3)
in the case of deferrals related to

4

--------------------------------------------------------------------------------




 

 

 

 

 

restricted stock or restricted stock units, the date such restricted stock or
restricted stock units are otherwise vested under the terms of the Company’s
various stock plans granting restricted stock, as they may be amended from time
to time; provided that, in all cases, the Participant’s deferral election must
provide that distribution shall be made or commenced no later than the date the
Participant attains age 70.

 

 

 

 

 

A Participant may elect to have deferred cash amounts paid or Common Stock
distributed, as the case may be, in a single payment or in substantially equal
annual installments for a period not to exceed ten (10) years, or up to fifteen
(15) years for elections made until December 31, 1985, or in another form
requested by the Participant, in writing, and approved by the Minor Amendment
Committee. Common Stock issuable under a single stock option grant or a single
restricted stock or restricted stock unit grant shall have the same distribution
date and form of distribution. Notwithstanding the above, the following
provisions shall apply:


 

 

 

 

(a)

If the employment of a Participant terminates for any reason other than
retirement at or after age 55 prior to the date any cash incentive compensation
award would otherwise have been made, then any cash deferral election made with
respect to such incentive compensation award shall not become effective.

 

 

 

 

(b)

If a stock option, as to which a Participant has made a stock option gain
deferral election, terminates prior to the exercise date selected by the
Participant, or if the Participant dies or fails to deliver personally-owned
shares in payment of the exercise price, then the deferral election shall not
become effective.

 

 

 

 

(c)

In the event of the voluntary resignation of a Participant (other than
retirement at or after age 55 or if age plus years of service equals or exceeds
70) or a Company discharge due to a Participant’s illegal activities, poor work
performance, misconduct or violation of the Company’s policies or practices,
distribution of all cash and Stock Units (as defined in Section 7(i) below)
allocated to a Participant’s Deferred Cash Accounts or Deferred Stock Unit
Accounts (as defined in Section 7(i) below) shall be paid the earlier of the
date elected in the deferral election or the first business day of the calendar
year next following the date of termination. The Minor Amendment Committee may,
in its sole and complete discretion, require alternate distributions if it
determines that such alternate distributions are in the best interest of the
Company.

 

 

 

 

(d)

As to all previous and future Plan years, a Participant who (A) has elected a
distribution date and distribution in either a single distribution or
substantially equal installments and (B) is not within twelve (12) months of the
date that such deferred amount, deferred Common Stock or the first installment
thereof would be distributed under this Plan, shall be permitted to make no more
than two amendments to the initial election to defer distributions such that his
or her distribution date is either in the same calendar year as the date of the
distribution which would have been made in the absence of such election
amendment(s) or is at least one year after the date

5

--------------------------------------------------------------------------------




 

 

 

 

 

of the distribution which would have been made in the absence of such election
amendment(s). A Participant satisfying the conditions set forth in the preceding
sentence may also amend such election so that his or her form of distribution is
changed to substantially equal annual installments for a period not to exceed
ten (10) years or is changed to a single distribution.

 

 

 

 

(e)

A Participant may, at any time prior or subsequent to the commencement of cash
benefit payments under this Plan, elect in writing to have his or her form of
payment of any or all amounts due under this Plan changed to an immediate
lump-sum distribution which shall be paid within one (1) business day of receipt
by the Company of such request; provided that the amount of any such lump-sum
distribution shall be reduced by an amount equal to the product of (X) the total
lump-sum distribution otherwise payable (based on the value of the account as of
the first day of the month in which the lump-sum amount is paid, adjusted by a
pro-rata portion of the rate of return for the prior month in which the lump-sum
is paid, determined by multiplying the actual rate of return on the last
business day for such prior month by a fraction, the numerator of which is the
number of days in the month in which the request is received prior to the date
of payment, and the denominator of which is the number of days in the month),
and (Y) the rate set forth in Statistical Release H.15(519), or any successor
publication, as published by the Board of Governors of the Federal Reserve
System for one-year U.S. Treasury notes under the heading “Treasury Constant
Maturities” for the first day of the calendar month in which the request for a
lump-sum distribution is received by the Company.

 

 

 

 

(f)

A Participant may, at any time prior or subsequent to the commencement of
distribution of Common Stock under this Plan, elect to have his or her form of
distribution of any or all distributions of Common Stock to be made under this
Plan changed to an immediate single distribution which shall be made within
three (3) days of receipt by the Company of such request; provided, that the
number of shares of Common Stock to be distributed in the single distribution
shall be reduced by the number of shares equal in value to the product of (X)
the number of Stock Units allocated to the Participant’s Deferred Stock Unit
Account, (Y) the closing price of the shares of Common Stock as quoted on the
New York Stock Exchange on the date of the request, and (Z) the rate set forth
in Statistical Release H.15(519), or any successor publication published by the
Board of Governors of the Federal Reserve System for one-year U.S. Treasury
notes under the heading “Treasury Constant Maturities” for the first day of the
calendar month in which the request for a single Common Stock distribution is
received by the Company. Only whole numbers of shares will be issued, with any
fractional share amounts paid in cash.

 

 

 

 

(g)

At the time elected by the Participant for distribution of Common Stock
attributable to allocations under the Participant’s Deferred Stock Unit Account,
the Company shall issue to the Participant, within three (3) days of the date of
distribution, shares of Common Stock equal to the number of Stock Units credited
to the Deferred

6

--------------------------------------------------------------------------------




 

 

 

 

 

Stock Unit Account. Prior to distribution and pursuant to any rules the
Committee may adopt, a Participant may authorize the Company to withhold a
portion of the shares of Common Stock to be distributed for the payment of all
federal, state, local and foreign withholding taxes required to be collected in
respect of the distribution.


 

 

 

 

(v)

Rabbi Trust. The Company has established a Supplemental Benefits Trust with
Wells Fargo Bank Minnesota, N.A. (f/k/a Norwest Bank Minneapolis, N.A.) as
Trustee to hold assets of the Company under certain circumstances as a reserve
for the discharge of the Company’s obligations as to deferred compensation under
the Plan and certain other plans of deferred compensation of the Company. In the
event of a “Change in Control” (as defined in Section 11 below), the Company
shall be obligated to immediately contribute such amounts to the Trust as may be
necessary to fully fund all cash benefits payable under the Plan. Any
Participant in the Plan shall have the right to demand and secure specific
performance of this provision. All assets held in the Trust remain subject only
to the claims of the Company’s general creditors whose claims against the
Company are not satisfied because of the Company’s bankruptcy or insolvency (as
those terms are defined in the Trust Agreement). No Participant has any
preferred claim on, or beneficial ownership interest in, any assets of the Trust
before the assets are paid to the Participant and all rights created under the
Trust, as under the Plan, are unsecured contractual claims of the Participant
against the Company.

 

 

 

 

(vi)

Common Stock Distribution. In the event of a Change of Control, shares of Common
Stock and cash attributable to Stock Units and dividend equivalents credited to
each Participant’s Deferred Stock Unit Account shall be immediately distributed
to the Participant.

 

 

 

 

(vii)

Vesting of Matching Contributions. In connection with the transfer of deferred
compensation liabilities under the Nonqualified Plan for Pillsbury Management
and the Pillsbury Deferred Compensation Program for Officers on U.S. Assignment,
except as provided in individual written agreements, all deferred amounts
attributable to credited Company matching contribution deferrals made under such
plans and interest thereon, which amounts are held in a Participant’s Deferred
Account shall be fully vested as of April 1, 2002 for those Participants who are
employed by the Company on April 1, 2002.

 

 

 

5.

DEFERRED CASH ACCOUNTS AND INVESTMENT RETURNS ON AMOUNTS IN DEFERRED ACCOUNTS

 

 

 

A deferred cash incentive compensation account (“Deferred Cash Account”) will be
established on behalf of each Participant electing to defer cash incentive
compensation under Section 4(i) above, and the amount of deferred cash incentive
compensation will be credited to each Participant’s Deferred Cash Account as of
the first of the month coincident with or next following the month in which the
deferral becomes effective. Each Participant’s Deferred Cash Account will be
credited monthly with a “rate of return” on the total deferred cash incentive
amount accruing as of the first of the month coincident with or next following
the date deferred cash incentive compensation is credited to the Participant’s

7

--------------------------------------------------------------------------------




 

 

 

Deferred Cash Account. Such “rate of return” shall be based upon the actual
investment performance as of the last business day of the prior month of 401(k)
Savings Plan funds or portfolios established under a qualified benefit plan
maintained by the Company which the Minor Amendment Committee may establish as
an available rate of return under this Plan. Participants may elect to have any
combination of the above “rates of return” accrue on amounts in their Deferred
Cash Account, from 1% to 100%, provided that the sum of the percentages
attributable to such rates with respect to each account equals 100%. A
Participant may change the “rate(s) of return” to be credited to his or her
Deferred Cash Account as of the first day of any month by notifying the Company,
in writing, of such election by the last business day of the preceding month.

 

 

 

Each Participant’s Deferred Cash Account will be credited monthly with the
“rate(s) of return” elected by the Participant until the amount in each
Participant’s Deferred Cash Account is distributed to the Participant on the
distribution date(s) elected by the Participant. Each Participant shall receive
a periodic statement of the balance of his or her Deferred Cash Account.


 

 

6.

COMPANY CONTRIBUTIONS TO DEFERRED ACCOUNTS

 

 

 

With respect to cash incentive compensation, deferred restricted stock or
restricted stock units under this Plan which, in the absence of a deferral
hereunder, would have been included as “earnable compensation” under the 401(k)
Savings Plan, additional deferrals shall be credited to Participants as follows,
without regard to Internal Revenue Code limitations:


 

 

 

 

(i)

Deferred Cash Accounts

 

 

Base Allocation. As of the first of the month coincident with or next following
the month in which a deferral is made hereunder, each Participant’s Deferred
Cash Account will be credited with an additional amount that will equal the
value of the “Base Allocation” (as that term is defined in the 401(k) Savings
Plan), which would have been allocated to the Participant if the Participant had
contributed such deferred cash incentive compensation amount to the 401(k)
Savings Plan in such year.

 

 

 

 

 

Variable Allocation. In addition, as soon as practicable following the end of
each fiscal year of the Company, each Participant’s Deferred Cash Account will
be credited with an additional amount that will equal the value of the “Variable
Allocation” (as that term is defined in the 401(k) Savings Plan), if any, which
would have been allocated to the Participant if the Participant had contributed
such deferred cash incentive compensation amount to the 401(k) Savings Plan in
such year.

 

 

 

 

(ii)

Deferred Stock Unit Accounts

 

 

Base Allocation. As of the first of the month coincident with or next following
the month in which a deferral is made hereunder, each Participant’s Deferred
Stock Unit Account will be credited with additional Stock Units in an amount
equal

8

--------------------------------------------------------------------------------




 

 

 

 

 

to the value of the “Base Allocation” (as that term is defined in the 401(k)
Savings Plan), which would have been allocated to the Participant if the
Participant had contributed the cash equivalent of such deferred restricted
stock or restricted stock units to the 401(k) Savings Plan in such year.

 

 

 

 

 

Variable Allocation. In addition, as soon as practicable following the end of
each fiscal year, each Participant’s Deferred Stock Unit Account will be
credited with Stock Units in an amount equal to the value of the “Variable
Allocation” (as that term is defined in the 401(k) Savings Plan, if any, which
would have been allocated to the Participant if the Participant had contributed
the cash equivalent of such restricted stock or restricted stock units to the
401(k) Savings Plan in such year.

 

 

 

 

(iii)

Impact on General Mills International Retirement Plan

 

 

Company contributions under this Section 6 shall not be made as to deferrals
that were included in a Participant’s earnable compensation under the General
Mills International Retirement Plan or to accounts established for the benefit
of the Participants in the Pillsbury Deferred Compensation Program for Officers
on U.S. Assignment.

 

 

 

7.

DEFERRED STOCK UNIT ACCOUNTS AND DIVIDEND EQUIVALENTS

 

 

 

 

(i)

A deferred stock unit account (“Deferred Stock Unit Account”) will be
established for each stock option grant covered by a Participant election to
defer the receipt of Common Stock under Section 4(ii) above and, for each Net
Share deferred, a Stock Unit (“Stock Unit”) will be credited to the Deferred
Stock Unit Account as of the date of the stock option exercise. In addition, a
Deferred Stock Unit Account will be established for each grant of restricted
stock or restricted stock units covered by a Participant election to defer under
Section 4(iii) above and, for each share of Common Stock of the Company
attributable to deferred restricted stock or restricted stock units, a deferred
Stock Unit will be credited to the Participant’s Deferred Stock Unit Account.
Participants may make elections, which shall become effective six months after
they are made, either to receive dividend equivalent cash amounts on Stock Units
currently or to have the amounts reinvested. If the amounts are reinvested, on
each dividend payment date for the Company’s Common Stock, the Company will
credit each Deferred Stock Unit Account with an amount equal to the dividends
paid by the Company on the number of shares of Common Stock equal to the number
of Stock Units in the Deferred Stock Unit Account. Dividend equivalent amounts
credited to each Deferred Stock Unit Account shall be used to hypothetically
“purchase” additional Stock Units for the Deferred Stock Unit Account at a price
equal to the mean of the high and low price of the Common Stock on the New York
Stock Exchange on the dividend date. The Minor Amendment Committee may, in its
sole discretion, direct either that all dividend equivalent amounts be paid
currently or all such amounts be reinvested if, for any reason, such Committee
believes it is in the best interest of the Company to do so. If the Participant
fails to make an election, the dividend equivalent amounts shall be reinvested.
Each

9

--------------------------------------------------------------------------------




 

 

 

 

 

Participant will receive a periodic statement of the number of Stock Units in
his or her Deferred Stock Unit Account(s).

 

 

 

 

(ii)

The Plan governs the deferral of receipt of Common Stock issuable upon the
exercise of stock options of the Company. The stock options are governed by the
stock option plan under which they are granted. The Plan also governs the
deferral of restricted stock and restricted stock units issued by the Company.
The granting of restricted stock and restricted stock units are governed by the
Company’s various stock plans granting restricted stock, as they may be amended
from time to time. No stock options, restricted stock, restricted stock units,
or shares of Common Stock are authorized to be issued under the Plan.
Participants who elect under the Plan to defer the receipt of Common Stock
issuable upon the exercise of stock options and Participants who elect under the
Plan to defer shares of Common Stock attributable to restricted stock or the
receipt of restricted stock units will have no rights as stockholders of the
Company with respect to allocations made to their Deferred Stock Unit Account(s)
except the right to receive dividend equivalent allocations under Section 7(i)
above.

 

 

 

 

(iii)

If a corporate transaction has occurred affecting the Common Stock such that an
adjustment to outstanding awards is required to preserve (or prevent enlargement
of) the benefits or potential benefits intended at the time of grant, then in
such manner as the Committee deems equitable, an appropriate adjustment shall be
made to (i) the number and kind of shares which may be awarded under the Plan;
(ii) the number and kind of shares subject to outstanding awards; (iii) the
number of shares credited to an account; and, if applicable, (iv) the exercise
price of outstanding Options; provided that the number of shares of Common Stock
subject to any Option denominated in Common Stock shall always be a whole
number. For this purpose a corporate transaction includes, but is not limited
to, any dividend or other distribution (whether in the form of cash, Common
Stock, securities of a subsidiary of the Company, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase Common Stock or other securities of the Company, or
other similar corporate transactions. Notwithstanding anything in this paragraph
to the contrary, an adjustment to an Option under this paragraph shall be made
in a manner that will not result in a new grant of an Option under Code Section
409A.

 

 

 

8.

FINANCIAL HARDSHIP PAYMENTS

 

 

 

In the event of a severe financial hardship occasioned by an emergency,
including, but not limited to, illness, disability or personal injury sustained
by the Participant or a member of the Participant’s immediate family, a
Participant may apply to receive a distribution, including a distribution of
Common Stock related to allocations of Stock Units under his or her Deferred
Stock Unit Accounts earlier than initially elected. Subject to Section 3(i), the
Minor Amendment

10

--------------------------------------------------------------------------------




 

 

 

Committee may, in its sole discretion, either approve or deny the request. The
determination made by the Minor Amendment Committee will be final and binding on
all parties. If the request is granted, the distributions will be accelerated
only to the extent reasonably necessary to alleviate the financial hardship.

 

 

9.

DEATH OF A PARTICIPANT

 

 

 

If the death of a Participant occurs before a full distribution of the
Participant’s Deferred Cash Account(s) or Deferred Stock Unit Account(s) is
made, a single distribution shall be made to the beneficiary designated by the
Participant to receive such amounts. This distribution shall be made as soon as
practical following notification that death has occurred. In the absence of any
such designation, the distribution shall be made to the personal representative,
executor or administrator of the Participant’s estate.

 

 

10.

IMPACT ON OTHER BENEFIT PLANS

 

 

 

The Company may maintain life, disability, retirement and/or savings plans under
which benefits earned or payable are related to earnings of a Participant.

 

 

 

Life and disability plan benefits will generally be based upon the earnings that
a Participant would have earned in a given calendar year in the absence of any
deferral hereunder.

 

 

 

Retirement benefits under a qualified pension plan maintained by the Company or
an affiliate will be based upon earnings actually paid to a Participant during
any given Plan year. If a person terminates employment with a right to a vested
benefit under a qualified plan maintained by the Company or an affiliate, and if
the actual income for pension purposes was reduced because of a cash deferral
under this Plan, the Company will provide a supplemental pension equal to the
difference between the actual benefit payable from the pension plan and the
benefit that such Participant would have been received had income not been
deferred. If such a supplemental benefit is due, such benefit would be subject
to all of the provisions and in accordance with the terms and conditions of the
Supplemental Retirement Plan of General Mills, Inc. This supplemental retirement
benefit will not apply to Participants who terminate before becoming vested
under the qualified pension plan.

 

 

11.

NON-ASSIGNABILITY OF INTERESTS

 

 

 

The interests herein and the right to receive distributions under this Plan may
not be anticipated, alienated, sold, transferred, assigned, pledged, encumbered,
or subjected to any charge or legal process, and if any attempt is made to do
so, or a Participant becomes bankrupt, the interests of the Participant under
the Plan may be terminated by the Minor Amendment Committee, which, in its sole
discretion, may cause the same to be held or applied for the benefit of one or
more of the dependents of such Participant or make any other disposition of such
interests that it deems appropriate. Notwithstanding the foregoing, in the event
a Participant has received an overpayment from the Supplemental Retirement Plan
of General Mills, Inc. and has failed to repay such amounts upon written demand
of the Company, the Company shall be authorized and empowered, at the discretion
of the Company, to deduct such amount from the Participant’s Deferred Cash
Account(s).

11

--------------------------------------------------------------------------------




 

 

 

12.

AMENDMENTS TO PLAN

 

 

 

 

The Company, or if specifically delegated, its delegate, reserves the right to
suspend, amend or otherwise modify or terminate this Plan at any time, without
notice. However, this Plan may not be suspended, amended, otherwise modified, or
terminated after a Change in Control without the written consent of a majority
of Participants determined as of the day before such Change in Control occurs. A
“Change in Control” means:

 

 

 

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of voting securities of the Company
where such acquisition causes such Person to own 20% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not be deemed to result in a Change in Control: (a)
any acquisition directly from the Company, (b) any acquisition by the Company,
(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (d)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (a), (b), and (c) of subsection (iii) below; and provided, further, that
if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds 20% as a result of a transaction described in
clause (a) or (b) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
20% or more of the Outstanding Company Voting Securities; or

 

 

 

 

(ii)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

 

 

 

(iii)

The approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (a) all or substantially all of
the individuals

12

--------------------------------------------------------------------------------




 

 

 

 

 

and entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business combination
of the Outstanding Company Voting Securities, (b) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

 

 

 

(iv)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

 

 

 

Notwithstanding any other provision of this Plan to the contrary and except as
provided in Section 3(i), the Minor Amendment Committee may, in its sole
discretion, direct that distributions be made before such distributions are
otherwise due to be made if, for any reason (including, but not limited to a
change in the tax or revenue laws of any foreign jurisdiction or the United
States of America, a published ruling or similar announcement issued by the
Internal Revenue Service, a regulation issued by the Secretary of the Treasury
or his delegate, or a decision by a foreign or United States court of competent
jurisdiction involving a Participant or beneficiary), such Committee believes
that Participants or their beneficiaries have recognized or will recognize
income for federal income tax purposes with respect to distributions that are or
will be distributed to such Participants under the Plan before such
distributions are scheduled to be paid. In making this determination, the Minor
Amendment Committee shall take into account the hardship that would be imposed
on Participants or their beneficiaries by the payment of federal income taxes
under such circumstances.

 

 

 

13.

CONTROLLING LAW

 

 

 

Except to the extent superseded by the laws of the United States, the laws of
Minnesota shall be controlling in all matters relating to the Plan.

 

 

14.

EFFECTIVE DATE AND PLAN YEAR

 

 

 

 

This Plan became effective as of May 1, 1984. It shall operate on a calendar
year basis thereafter. The Plan was amended and restated effective as of January
1, 1986; and amended as of February 9, 1987; July 1, 1987; June 21, 1990; April
29, 1991; May 1, 1991; November 15, 1991; December 15, 1992, December 1, 1994,
January 1, 1995, June 3, 1996, November 7, 1996, March 31, 1998 and December 1,
1999. The Plan has been amended and restated effective as of January 1, 2001,
and as of April 1, 2002; and amended as of January 27, 2003 and January 1, 2007.

13

--------------------------------------------------------------------------------